IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00174-CR

COREY WHITTING,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 26519


                          ORDER ON REHEARING


       On May 30, 2018, this Court issued an opinion dismissing the appeal of Corey

Whitting because the trial court’s certificate of right to appeal indicates that this is a plea

bargain case and Whitting does not have the right to appeal. On June 8, 2018, Whitting

filed a motion for rehearing arguing that the certificate of right to appeal is defective

because it is contrary to the record. The record indicates that Whitting waived his right

to appeal in a plea bargain agreement in August of 2014 and was placed on deferred
adjudication. The State filed a motion to adjudicate alleging numerous violations of

community supervision. Whitting pleaded true to most of the allegations; however, there

is nothing in the record to indicate that the plea of true was pursuant to a plea bargain

agreement. The certificate of right to appeal filed on April 27, 2018 appears to be

defective. Therefore, Whitting’s motion for rehearing is granted. We withdraw our May

30, 2018 opinion, and the appeal is reinstated. The trial court is ordered to file a corrected

certificate of right to appeal within 14 days from the date of this order.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal reinstated
Order delivered and filed August 1, 2018
Do not publish
[CR25]




Whitting v. State                                                                       Page 2